MEMORANDUM OPINION

No. 04-07-00596-CV

IN RE SUN FLYNN, LP and 1972 Properties, Inc.

Original Mandamus Proceeding (1)



PER CURIAM

Sitting:	Catherine Stone, Justice
		Sandee Bryan Marion, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	September 5, 2007

PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relators' petition for a writ of mandamus and is of the opinion that
relief should be denied.  Tex. R. App. P. 52.8(a).  Accordingly, relators' petition for writ of
mandamus is denied.  
							PER CURIAM

1.  This proceeding arises out of Cause No. 2007PC0283, styled Estate of Arturo Gregorio Torres, Deceased,
pending in Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer presiding.